972 A.2d 1154 (2009)
199 N.J. 455
In the Matter of Anthony N. VERNI, an Attorney at Law.
D-141 September Term 2008
Supreme Court of New Jersey.
June 30, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that ANTHONY N. VERNI, formerly of WEST ORANGE, who was admitted to the bar of *1155 this State in 1990, and who was suspended from the practice of law for a period of three months, effective July 1, 2002, by Order of this Court filed June 5, 2002, be restored to the practice of law, effective immediately.